Citation Nr: 1735323	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-61 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to March 21, 2014, for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Veteran and J.G., his son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Oakland, California.  

In May 2017, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On December 17, 2009, a service connection claim for PTSD was received by VA.  

2.  In an October 2011 rating decision, the Veteran was granted service connection for PTSD, effective December 17, 2009.  He was so notified via a letter dated October 31, 2011.  

3.  On October 29, 2012, the Veteran submitted new and material evidence regarding his service-connected PTSD.  

4.  In a September 2013 rating decision, the RO denied an increased rating for PTSD.  

5.  In December 2013, the Veteran submitted new and material evidence regarding his service-connected PTSD.  

6.  The December 17, 2009 claim remained pending at the time the RO issued a November 2014 rating decision granting a 100 percent (total) rating for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of December 17, 2009, and no earlier for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an effective date prior to March 21, 2014, for the award of a 100 percent disability rating for PTSD.  He contends he met the schedular criteria for such a rating prior to that date, and an earlier effective date is thus warranted.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2016).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400.  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.  

In determining an effective date for an award of increased compensation, VA must make two essential determinations.  It must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  

With respect to the first determination, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).  Further, under certain circumstances, reports of examination or hospitalization may be accepted as an informal claim for benefits.  See 38 C.F.R. § 3.157.  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for increased benefits and is requested to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Also relevant to this appeal is 38 C.F.R. § .156(b), which provides that new and material evidence received prior to the expiration of the appeals period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeals period.  

In the present case, service connection for PTSD was originally granted by a rating decision dated October 28, 2011.  This award was effective December 17, 2009, and an initial rating of 30 percent was assigned.  The assigned effective date was found to be the date of receipt of an informal claim for service connection for PTSD.  The Veteran was provided notice of this determination via a letter dated October 31, 2011.  On October 29, 2012, the Veteran filed a claim for an increased rating for his service-connected PTSD.  Accompanying this claim were private psychiatric treatment records and the Veteran's own statement regarding his traumatic experiences during service.  

The RO then issued a rating decision dated September 6, 2013 which continued the prior disability rating of 30 percent for PTSD.  In December 2013, the Veteran submitted additional private psychiatric treatment records regarding his PTSD.  Subsequent additional psychiatric treatment evidence was submitted by the Veteran and received by VA in 2014.  The RO then issued a November 2014 rating decision which awarded a 100 percent (total) rating effective March 21, 2014.  This effective date was based on a March 21, 2014 psychiatric treatment summary which was accepted by the RO has an informal claim for an increased rating.  The Veteran responded with a timely notice of disagreement regarding this effective date, and this appeal was initiated.  

Upon review of the record, the Board finds that, as new and material evidence was received within one year of the October 2011 and September 2013 rating decisions, those decisions did not become final and remained pending at the time of the November 2014 rating decision.  38 C.F.R. § 3.156 (b) (2016); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the proper date of receipt of the initial claim is December 17, 2009, as the prior claims remained pending due to the receipt of new and material evidence during the appeals period.  

The Board must next consider whether entitlement to a higher evaluation for PTSD is established prior to March 21, 2014.  In determining the appropriate level of disability, when a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's PTSD is rated under Diagnostic Code 9411, for PTSD, which utilizes the General Rating Formula for Mental Disorders.  A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Private treatment records dated from 2010-14 indicate the Veteran had chronic and severe PTSD symptoms.  He was noted to sleep with a gun in his bedroom, and exhibited paranoia regarding possible harm to his wife and children.  He had also installed a camera on his front porch, and would sometimes stay up all night patrolling his yard and watching over his property.  His wife had threatened to leave him.  Other reported symptoms included nightmares, flashbacks, suspicion of others, anti-social tendencies, depression, and angry outbursts.  Overall, in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds that entitlement to a 100 percent rating was established as of December 17, 2009.  Therefore, entitlement to an effective date of December 17, 2009, for the award of a 100 percent rating for PTSD is granted.  

Entitlement to an effective date prior to that date is not warranted.  Review of the file does not indicate, and the Veteran has not asserted, a compensation claim filed by the Veteran or received by VA prior to that date.  In the absence of such a claim, an effective date prior to December 17, 2009, must be denied.  As a preponderance of the evidence is against the award of an effective date prior to that date, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An effective date of December 17, 2009, for the award of a 100 percent rating for PTSD is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


